El Juez PresideNte Sr. del Toro,
emitió la opinión del' tribunal.
Presentada para su inscripción en el Registro de la Pro-piedad de Humacao una escritura de compraventa de finca. *577rústica otorgada el Io. de enero de 1922 por la sociedad “Emilio Colón e Hijos, Limited,” de Yabncoa, P. it., representada por su administrador, a favor de “La Yabucoa Sugar Company,” una corporación domiciliada en San Juan, P. B., el registrador se negó a ello.en la siguiente forma:
“Denegada la inscripción del contrato de venta aquí contenido con vista de una copia de la escritura de sociedad número 42 otor-gada el 29 de marzo de 1920 ante el notario de Yabucoa, Antonio. Rodríguez y de una certificación suscrita mediante affidavit número 38 ante el notario F. González Jr., por los siguientes fundamentos:, por no aparecer que se baya concedido poder expreso al socio Franco-.-Colón Caballero para que verifique la enajenación, cuya inscripción-, se solicita, pues las palabras 'El administrador representará a la so-ciedad en todos sus actos, podrá firmar a nombre de ésta todos Ios-contratos, obligaciones y enajenaciones, constitución de derechos y gravámenes, podrá otorgar documentos, escrituras públicas y demás: actos que se relacionen e indiquen y sean necesarios a la buena mar-cha de la sociedad,’ contenidas en la cláusula quinta de la escritura de sociedad, no confieren al aludido socio tal poder expreso, ni puede ello inferirse de la certificación presentada porque tal acto debe ha-cerse constar por escritura pública; y por no acreditarse tampoco que los socios Francisco, Cristóbal, Carmen e Isaura Colón sean las únicas personas que representan al socio fallecido don Emilio Colón Berrios, todo de conformidad con lo dispuesto en el artículo 18 de la Ley Hipotecaria y 77 y 78 del Reglamento para la Ejecución de la misma y con lo que determinan los artículo 1226, 1597 y 1599 del Código Civil Revisado y las resoluciones contenidas en los tomos 20 D. P .R. 422 y 26 D. P. R. 51, tomándose en su lugar la anota-ción '* * ■* haciéndose constar además como defecto subsanable el de no acreditarse el carácter y facultades del señor Martínez Do-mínguez para hacer el contrato a nombre de la corporación com-pradora.”
1. Examinemos el primer defecto apuntado. De la escri-tura de sociedad comercial, industrial y agrícola otorgada el 29 de marzo de 1920 por Emilio Colón Berrios y Francisco, Cristóbal, Carmen e Isaura Colón Caballero, acompañada a la de compraventa, resulta que los otorgantes convinieron constituir dicha sociedad de acuerdo con el Código Civil y *578la denominaron “Emilio Colón e Hijos, Limited.” La es-critura contiene varias cláusulas. La más importante a los fines de la resolución de la cuestión envuelta es la quinta, que dice así:
“Quinta. — La gerencia y administración de la sociedad estará a cargo exclusivo de uno de los socios, que será nombrado en la junta de socios de que más adelante se Rabia, quien tendrá todos los po-deres y facultades inherentes a la administración y buen gobierno de esta sociedad. La sociedad celebrará reunión de sus miembros anualmente el día catorce de julio, y tantas veces cuantas sean nece-sarias, siempre que lo pida cualquiera de los socios, por escrito, al administrador, quien vendrá obligado a hacer las oportunas citacio-nes para tal efecto, debiendo las citaciones circular con cinco días ■d® anticipación a la fecha de la reunión. Para tomar acuerdos, de-berán estar presentes todos los socios personalmente o por delega-ción escrita y los acuerdos que se tomen serán por mayoría, salvo los -casos previstos más adelante. El administrador representará a la sociedad en todos sus actos, podrá firmar a nombre de ésta todos los contratos, obligaciones y enajenaciones, constitución de derechos y gravámenes, podrá otorgar documentos, escrituras públicas y de-más actos que se relacionen e indiquen y sean necesarios a la buena marcha de la sociedad. La sociedad llevará un libro de actas en que constarán los acuerdos que se tomen por la junta. El adminis-trador tendrá como remuneración por su trabajo el diez y ocho por ciento de los beneficios líquidos, cantidad que se abonará a su favor en cada balance.”
Se acompañó, además, a la escritura de venta una certi-ficación expedida por el administrador de la sociedad credi-tiva de que “en la sesión extraordinaria celebrada el 29 de octubre de 1921 en la cual comparecieron los socios Francisco Colón, Carmen Colón, Cristóbal Colón e Isanra Colón, únicos socios de 'Emilio Colón e Hijos, Limited’ quienes a su vez representan los derechos del socio fallecido don Emilio Colón Berrios, unánimemente se trató lo siguiente: vender la finca Monserrate radicada en el barrio Aguacate de Yabucoa, compuesta de 240 cuerdas de terreno de vega, por el precio más conveniente,- autorizando a su administrador *579y socio don Francisco Colón, para que efectúe la transacción y otorgue la correspondiente escritura al comprador que fuere.” La certificación se expidió con arreglo al libro de actas de la sociedad y está jurada y firmada ante notario público por Francisco Colón, administrador de la sociedad.
A nuestro juicio la cláusula quinta de la escritura de so-ciedad, por sí sola, no es bastante para autorizar al admi-nistrador a vender la finca de que se trata. Un poder para administrar no lleva consigo la facultad de vender bienes inmuebles y el lieelio de que el administrador esté autorizado para firmar a nombre de la sociedad las enajenaciones que ésta haga, no quiere decir que esté autorizado para vender los bienes inmuebles de la misma. Para ello, dados los tér-minos del contrato social y la ley, y la jurisprudencia, se necesita el acuerdo expreso de la sociedad. Una vez tomado el acuerdo, claro es que sin necesidad de autorización especial, por virtud de lo acordado en la cláusula quinta, es el administrador el autorizado para representar a la sociedad y como tal representante firmar el contrato.
No estamos en condiciones de decidir el alcance de la cer-tificación acompañada a la escritura. Por disposición expresa de la ley (artículo 3 de la Ley Hipotecaria,) para que puedan inscribirse los títulos que la misma ley determina en el regis-tro, deberán estar consignados en escritura pública, ejecuto-ria o documento auténtico, expedido por autoridad judicial, o por el Gobierno o sus agentes en la forma que prescriban los reglamentos, y la certificación de que se trata, no obs-tante estar su firma reconocida ante notario, no es ninguno de los documentos exigidos. Los casos de La Plata Tobacco Company v. El Registrador de Caguas, 27 D. P. R. 957, y De Jesús v. El Registrador de Caguas, 27 D. P. R. 960, invocados por la recurrente, no son aplicables. Se refieren a corporaciones, bajo condiciones especiales.
2. En su alegato la recurrente admite que 'el segundo mo-tivo de la nota está bien fundado, pero insinúa que se trata *580simplemente de un defecto subsanable, pues está en condi-ciones de demostrar que los socios que tomaron el acuerdo de vender la finca son los únicos representantes del socio fallecido. Atendida la conclusión a que llegamos al analizar el primer motivo, se hace innecesario decidir si el defecto que se reconoce que existe es subsanable o no. Claro es que si lo alegado por la recurrente es cierto y así se prueba en debida forma, desaparecerá la objeción del registrador en este extremo.
3. En cuanto al defecto subsanable de no acreditarse el carácter y facultades del ■ representante de la corporación adquirente, nada se dice en el alegato y nada, por tanto, re-solveremos. «
Por virtud de todo lo expuesto se confirma la nota re-currida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, HutcMson y Franco Soto.